      Case 2:19-cv-02113-TLN-DB Document 5 Filed 07/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    NOBLE GERONIMO MUSA BEY,                          No. 2:19-cv-2113-TLN-DB
12                       Plaintiff,
13           v.                                         ORDER
14    JESSE SAUCEDO, et al.,
15                       Defendants.
16

17          Plaintiff Noble Geronimo Musa Bey (“Plaintiff”) is proceeding pro se in the above-

18   entitled action. The matter was referred to a United States Magistrate Judge pursuant to 28

19   U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 2, 2020, the magistrate judge filed findings and recommendations which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within thirty days. (ECF No. 3.) Plaintiff has filed

23   objections to the Findings and Recommendations. (ECF No. 4.)

24          This Court reviews de novo those portions of the proposed findings of fact to which

25   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

26   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

27   to any portion of the proposed findings of fact to which no objection has been made, the Court

28   assumes its correctness and decides the motions on the applicable law. See Orand v. United
                                                        1
      Case 2:19-cv-02113-TLN-DB Document 5 Filed 07/08/20 Page 2 of 2

 1   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 2   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 3   Having carefully reviewed the entire file under the applicable legal standards, the Court finds the

 4   Findings and Recommendations to be supported by the record and by the magistrate judge’s

 5   analysis.

 6           Accordingly, IT IS HEREBY ORDERED that:

 7           1. The Findings and Recommendations filed April 2, 2020 (ECF No. 3) are adopted in

 8   full;

 9           2. Plaintiff’s October 18, 2019 application to proceed in forma pauperis (ECF No. 2) is

10   DENIED;

11           3. Plaintiff’s October 18, 2019 Complaint (ECF No. 1) is DISMISSED without leave to

12   amend; and

13           4. The Clerk of the Court is Directed to close this case.

14           IT IS SO ORDERED.

15   DATED: July 6, 2020

16

17

18                                                              Troy L. Nunley
                                                                United States District Judge
19

20
21

22

23

24

25

26
27

28
                                                        2
